Citation Nr: 1638598	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-28 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange (herbicide) exposure.  

2.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to herbicide exposure or diabetes mellitus type II.

3.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as due to herbicide exposure or diabetes mellitus type II.

4.  Entitlement to service connection for allergies due to an autoimmune disorder, to include as due to herbicide exposure.  


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's spouse 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1966 to December 1968.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the RO in Indianapolis, Indiana, which denied service connection for diabetes mellitus and bilateral peripheral neuropathy, and a December 2012 rating decision, which denied service connection for allergies.  

The Veteran testified at an October 2015 Travel Board hearing at the RO in Indianapolis, Indiana, before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.

The issues of service connection for left and right lower extremity peripheral neuropathy and allergies are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran was exposed to herbicide agents during service when traveling to and from the demilitarized zone (DMZ) in Korea.  

2.  The Veteran is currently diagnosed with diabetes mellitus type II.  

3.  Diabetes mellitus is presumed to be associated with herbicide exposure.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for diabetes mellitus as due to Agent Orange have been met.    38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 
3.159 (2015).  The Board grants service connection for diabetes mellitus constituting a full grant of the benefit sought on appeal with respect to the issue; therefore, no discussion of VA's duty to notify and to assist is necessary with respect to the issues.  

Service Connection for Diabetes Mellitus

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Veteran has been diagnosed with diabetes mellitus Type II, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, manifest to a degree of ten percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as diabetes mellitus Type II or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  As such, diabetes mellitus is a disability for which presumptive service connection based exposure to herbicides may be granted.  Id.

The Department of Defense has also confirmed to VA that Agent Orange was used along the DMZ in Korea from April 1968 to July 1969.  Fields of fire between the front line defensive positions and the south barrier fence were defoliated.  The size of the treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  According to the Department of Defense, there was no indication that herbicides were sprayed in the DMZ itself. Herbicides were applied through hand spraying and by hand distribution of pelletized herbicides.  Although restrictions were put in place to limit potential for spray drift, run-off, and damage to food crops, records indicate that the effects of spraying were sometimes observed as far as 200 meters down wind. 

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain veterans who served in Korea. Specifically, VA added a new paragraph (iv) to 38 C.F.R. § 3.307(a)(6) that reads as follows: A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv); see also 38 C.F.R. § 3.814(c)(2) (2015).

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Veteran contends that service connection for diabetes mellitus type II is warranted as due to in-service exposure to herbicides.  Specifically, at the October 2015 Board hearing, the Veteran testified to exposure to Agent Orange during frequent travel to and from the DMZ in Korea during the performance of his duties as a mechanic and as courier guard from 1967 to 1968.  See October 2015 Board hearing transcript.  

Initially, the Board finds that the Veteran has currently diagnosed diabetes mellitus type II.  Various private treatment records show a diagnosis of and treatment for diabetes mellitus.  See March 2007 and October 2007 private treatment records.  

The Board finds the evidence to be in relative equipoise on the factual question of whether the Veteran was actually exposed to herbicides during service, specifically, that he traveled frequently to and from the DMZ in Korea during the performance of his duties as a mechanic.  Service personnel records show that the Veteran served in Korea from May 1967 to June 1968.  The DD Form 214 reflects in-service duties as a vehicle mechanic.  

Additional evidence weighing in favor of a finding of actual exposure to herbicides includes statements and testimony from the Veteran and the Veteran's spouse.  In a May 2012 statement, the Veteran wrote that, while he was not specifically stationed in the DMZ in Korea, he was in charge of a motor pool that traveled to and from the DMZ.  In an April 2013 statement, the Veteran wrote that in-service duties as a truck driver required delivering supplies to the DMZ in Korea.  At the October 2015 Board hearing, the Veteran testified that in-service duties as a mechanic required "dozens" of trips to the DMZ in Korea.  At the October 2015 Board hearing, the Veteran's spouse testified to receiving a letter from the Veteran during service in Korea reflecting that the Veteran traveled to and from the DMZ in Korea.  The Veteran provided the letter in which he wrote he had to "leave my lesson early because one of my jeeps was in trouble up by the DMZ."  

Evidence weighing against exposure to herbicides includes a March 2013 VA formal finding that the Veteran's herbicide exposure has not been corroborated because of an inability to verify service in the DMZ of Korea.  Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was in fact exposed to herbicide agents during service after traveling to and from the Korean demilitarized zone on various occasions from May 1967 to June 1968.  See 38 C.F.R. §§ 3.307, 3.309.  

Because diabetes mellitus type II is presumptively associated with herbicide exposure, service connection for diabetes mellitus type II as a result of herbicide exposure is warranted on a presumptive basis.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  Because service connection is granted on a presumptive basis, no further discussion is required with respect to other theories of entitlement to service connection.


ORDER

Service connection for diabetes mellitus type II, as due to herbicide exposure, is granted. 


REMAND

Service Connection for Right and Left Lower Extremity Peripheral Neuropathy
and Allergies 

The Veteran contends that the claimed bilateral lower extremity peripheral neuropathy is due to the service-connected diabetes type II (adjudicated above).  The Veteran also contends that the claimed allergies are due to an auto immune disorder caused by herbicide exposure.  

VA must afford a veteran an examination and/or obtain an opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran has not received a VA examination for the claimed bilateral lower extremity peripheral neuropathy and allergies.  Additionally the Board finds it is unclear from the evidence of record whether the Veteran has current bilateral lower extremity peripheral neuropathies and allergies; therefore, the Board finds that a VA examination would be helpful.  38 C.F.R. § 3.159(c)(4) (2015); McLendon at 
83-86 (2006).

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should request that the Veteran provide any relevant outstanding private treatment records.  

Accordingly, the issues of service connection for right and left lower extremity peripheral neuropathy and allergies are REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private medical treatment for right and left lower extremity peripheral neuropathy and allergies.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of such disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 
38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record all VA treatment records pertaining to the treatment of right and left lower extremity peripheral neuropathy and allergies. 

3.  Schedule VA examinations to help ascertain the etiology of the claimed bilateral peripheral neuropathy and allergies.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  An interview of the Veteran regarding history, a physical examination, and all tests and studies required to respond to the following questions should be performed.  Based on review of the appropriate records, the VA examiner should offer an opinion on the following questions:

A)  Does the Veteran have a right lower extremity peripheral neuropathy? 

B)  Is it as likely as not (i.e., probability of 50 percent 
or more) that a right lower extremity peripheral neuropathy was caused by the service-connected diabetes mellitus type II? 


C)  Is it as likely as not (i.e., probability of 50 percent or more) that a right lower extremity peripheral neuropathy was aggravated by (that is, permanently worsened in severity beyond a normal progression) the service-connected diabetes mellitus type II?

D)  Does the Veteran have a left lower extremity peripheral neuropathy?

E)  Is it as likely as not (i.e., probability of 50 percent 
or more) that a left lower extremity peripheral neuropathy was caused by the service-connected diabetes mellitus type II? 

F)  Is it as likely as not (i.e., probability of 50 percent or more) that a left lower extremity peripheral neuropathy was aggravated by (that is, permanently worsened in severity beyond a normal progression) the service-connected diabetes mellitus type II?

In rendering secondary service connection opinions, if it is the examiner's opinion that there is aggravation of the claimed right or left lower extremity peripheral neuropathy, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression. 

G) Is it as likely as not (i.e., to a probability of 50 percent or greater) that any diagnosed allergies are causally or etiologically related to service, to include an autoimmune disorder?  The VA examiner should specifically address whether exposure to herbicides, including Agent Orange, in service directly caused any diagnosed allergies. 

4.  After completing all indicated development, the RO should readjudicate the bilateral lower extremity peripheral neuropathy and allergy issues in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B,
 7112 (West 2014).



______________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


